Citation Nr: 0738111	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for chronic right 
ankle sprain.

2.  Entitlement to a compensable rating for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1988 to January 1990 and from September 2001 to 
April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The record shows the 
veteran is an employee of the Muskogee, Oklahoma, VARO.  In 
October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded 
the issues on appeal for additional development in May 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A chronic right ankle sprain is not presently manifested 
by moderate ankle limitation of motion.

3.  Bilateral plantar fasciitis is presently manifested by no 
more than a mild functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic right 
ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2007).

2.  The criteria for a compensable rating for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5020, 5276, 5278, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2003, June 2003, September 2003, 
November 2003, and June 2006.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  In correspondence dated in March 2007 the veteran, 
in essence, stated that he had no additional evidence to 
submit in support of his claims.  The Board finds that 
further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.



Factual Background

VA examination in June 2001 noted the veteran's gait was 
normal.  The examiner stated the veteran did not have any 
limitation of function of standing or walking.  

Service medical records dated in March 2002 show the veteran 
reported he had been treated for a twisted right ankle while 
deployed overseas.  Private medical records from Dr. L. dated 
in August 2002 show the veteran reported a history of having 
twisted his ankle one year earlier and that he complained of 
recurrent right ankle instability with chronic sprains.  An 
examination revealed pain in arches and tightness in the 
bilateral plantar fascia with pain on palpation of the 
plantar fascia.  The diagnoses included bilateral plantar 
fasciitis and chronic right ankle instability.  A subsequent 
August 2002 report noted the right ankle was improved with an 
ankle brace and that he reported feeling better after plantar 
fascia injections.  A diagnosis of bilateral plantar 
fasciitis was provided.  

Private medical records from Dr. J.G.C. show that in June 
2003 the veteran complained of bilateral arch and heel pain 
over one year with sore insteps in the morning or upon 
spending time on his feet.  An examination revealed mild pes 
cavus with palpable tenderness to the anterior-medial heels 
and along the plantar fascia into the arches.  There was a 
nodule in the left arch on the fascia that was palpably 
tender.  Records note diagnoses of bilateral plantar 
fasciitis and fascial herniation to the left arch.  The 
treatment plan included use of orthopedic devices with 
strapping.  Records dated in July 2003 noted some initial 
improvement with a 90 percent improvement at the end of that 
month.  The veteran was casted for custom orthopedic inserts.  

On VA examination in December 2003 the veteran reported he 
sustained a twisting injury to the right ankle in February 
2002 and that he experienced pain and a loss of stability in 
the right ankle.  He described constant throbbing pain 
estimated as three on a ten point scale with constant 
instability and occasional flare-ups once or twice a month 
with pain estimated as seven on a ten point scale.  He stated 
that he used pain relief medication as necessary, that he 
wore an ankle brace every day, and that he occasionally used 
a cane for ambulation when his ankle flared-up.  Regarding 
the plantar fasciitis, the veteran reported he had received a 
diagnosis of pes planus and bone spurs to the feet in May 
2002.  He stated that at the time of that diagnosis he had 
experienced symptoms of pain in the feet with ambulation.  He 
noted treatment had included cortisone injections and shoe 
inserts and that the disorder had improved with treatment.  
He described current symptoms of pain on ambulation estimated 
as two on a ten point scale when he wore his shoe inserts and 
seven on a ten point scale when he did not wear them.  He 
reported he had lost three to four days from work over the 
previous six months due to medical visits for cortisone 
injections.

The examiner noted the veteran's ankles were negative for 
joint deformity, deviation, or bony enlargement.  There was 
no evidence of inflammation or effusion.  The ankles were 
negative for laxity on anterior/posterior draw testing.  
Range of motion studies revealed plantar flexion to 45 
degrees, dorsiflexion to 20 degrees, inversion to 30 degrees, 
and eversion to 20 degrees.  The feet were also negative for 
joint deformity, deviation, or bony enlargement.  There was 
no inflammation or edema.  The Achilles alignment was within 
normal limits and negative for pain with manipulation.  Arch 
height was normal, bilaterally.  There was some tissue 
herniation present along the left arch.  Neurovascular 
testing of the feet was within normal limits.  The diagnoses 
included chronic right ankle sprain with mild functional 
impairment due to pain and plantar fasciitis with mild 
functional impairment due to pain.  X-rays revealed a normal 
right ankle and normal feet without evidence of calcaneal 
spurs.  

In his February 2004 notice of disagreement the veteran 
claimed, in essence, that compensable ratings were warranted 
for his right ankle and bilateral feet disabilities.  He 
stated that he was required to wear expensive arch supports, 
that he could not walk barefoot on any unpadded surface due 
to pain as a result of bone spurring in the heels, that the 
tendons in his arches had pulled away from the bones in his 
heels causing spurring, that he was required to wear an ankle 
brace, and that Dr. L. had informed him that he would have to 
wear the ankle brace or have the ankle permanently fused.  In 
his July 2004 substantive appeal the veteran asserted that 
his right ankle disability should be rated under diagnostic 
code 5270 because he had to wear a rigid brace and that his 
disability of the feet should be rated 10 percent under 
diagnostic code 5284.

Private medical records from Dr. J.G.C. show that in October 
2004 the veteran complained of some arch pain and that he 
thought his orthopedic devices might be worn out.  It was 
noted there was some evidence of wear and that the devices 
were reinforced.

At his personal hearing in October 2005 the veteran testified 
that he had injured his right ankle twice during active 
service and that walking on an uneven surface caused his 
ankle to twist.  He stated that he wore his ankle brace every 
day, but that he had experienced problems with instability 
when he had walked around the house without wearing the 
brace.  He reported his doctor had informed him that there 
was very little chance that his ankle would improve and that 
he might reach some point when the ankle would require 
fusing.  He described having worn boots with poor support in 
service that caused the tendons in the arches to flatten out 
and pull away from the heel resulting in tendon inflammation 
and heel spurs.  He stated he was required to wear 
prescription shoe inserts constantly.  He reported he had 
experienced problems walking the following day after having 
worn shoes without his inserts.  He stated that occasionally 
he could manipulate his toes to flex the arch in his feet for 
a little relief and that the downward flexing of his feet 
caused pain in the spurring of his heels.  He asserted that 
the problem with his right ankle was having too much motion 
and that he had been given the choice of wearing his ankle 
brace or having an ankle fusion.  In support of his claims 
the veteran also submitted numerous earnings statements 
demonstrating his use of sick leave.  

Private medical records dated in June 2006 from Dr. J.G.C. 
show the veteran complained of the recurrence of bilateral 
plantar arch pain.  He also reported cramping and tenderness 
to the plantar tendons and stated he had lost his orthopedic 
devices.  The treatment plan including strapping and casting 
for new devices.



Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
At 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Ankle Disability

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected chronic right ankle sprain is not 
presently manifested by moderate ankle limitation of motion.  
The December 2003 VA examination findings are considered to 
be persuasive.  The examiner noted the veteran's right ankle 
disorder was considered to be cause a mild functional 
impairment due to pain.  It is significant to note that the 
veteran does not claim his right ankle motion is limited, 
rather he contends a compensable rating is warranted because 
of instability or too much ankle motion.  The Board finds, 
however, that the medical evidence shows his ankle was 
negative for laxity on anterior/posterior draw testing and 
that there is no probative evidence of ankle instability.  
There is also no evidence of ankylosis or malunion.  
Therefore, entitlement to a compensable rating for a chronic 
right ankle sprain must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.



Bilateral Plantar Fasciitis

502
0
Synovitis

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5020 (2007)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007)

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2007)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007)

Based upon the evidence of record, the Board finds the 
veteran's service-connected bilateral plantar fasciitis is 
presently manifested by no more than a mild functional 
impairment due to pain.  The December 2003 VA examination 
findings are persuasive.  There is no evidence of any X-ray 
findings of degenerative arthritis nor any joint deformity, 
deviation, or bony enlargement.  Therefore, a compensable 
rating under the criteria of diagnostic code 5020 is not 
warranted.

The Board notes that the veteran's bilateral foot disability 
may be rated under the alternative criteria for either 
diagnostic codes 5276, 5278, or 5284.  Although the evidence 
shows the veteran has a mild functional bilateral foot 
impairment due to pain and requires the use of orthopedic 
shoe inserts, there is no probative evidence of moderate pes 
planus demonstrated by a weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A private medical 
report in June 2003 also noted a diagnosis of mild pes cavus, 
but there is no evidence the veteran's great toe is 
dorsiflexed with some limitation of dorsiflexion at ankle and 
definite tenderness under metatarsal heads.  The medical 
evidence of record is persuasive that the veteran's bilateral 
foot disability is no more than a mild functional impairment.  
There is no probative evidence of a moderate foot impairment.  
Therefore, entitlement to a compensable rating for bilateral 
plantar fasciitis must be denied.

There is also no evidence of any unusual or exceptional 
circumstances as to warrant referral for extraschedular 
rating consideration.  The veteran's report of having used 
excessive amounts of sick leave for medical treatment because 
of problems with his feet is not supported by the evidence of 
record.  In fact, private medical records document treatment 
only in June 2003, October 2004, and June 2006.  The Board 
finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to a compensable rating for chronic right ankle 
sprain is denied.

Entitlement to a compensable rating for bilateral plantar 
fasciitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


